Case: 16-50525      Document: 00513880803         Page: 1    Date Filed: 02/17/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                    No. 16-50525                               FILED
                                  Summary Calendar                      February 17, 2017
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ORLANDO GARCIA-ARREDONDO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 3:16-CR-66-1


Before HIGGINBOTHAM, PRADO, and HAYNES, Circuit Judges.
PER CURIAM: *
       Orlando Garcia-Arredondo appeals his sentence of 57 months of
imprisonment, imposed following his guilty-plea conviction for illegal reentry
into the United States after deportation.             See 8 U.S.C. § 1326(a), (b)(2).
According to Garcia-Arredondo, his sentence is substantively unreasonable,
greater than necessary to satisfy the goals of 18 U.S.C. § 3553(a), and fails to
account for his personal history and characteristics.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-50525     Document: 00513880803     Page: 2   Date Filed: 02/17/2017


                                  No. 16-50525

      We review the substantive reasonableness of Garcia-Arredondo’s
sentence for abuse of discretion. Gall v. United States, 552 U.S. 38, 41 (2007).
The district court, which was “in a superior position to find facts and judge
their import under § 3553(a),” was presented with Garcia-Arredondo’s
mitigating arguments but concluded that a sentence within the guidelines
range was reasonable. See United States v. Campos-Maldonado, 531 F.3d 337,
338 (5th Cir. 2008). Garcia-Arredondo’s disagreement with the district court’s
decision is insufficient to rebut the presumption of reasonableness accorded his
within guidelines sentence. See United States v. Cooks, 589 F.3d 173, 186 (5th
Cir. 2009).
      Garcia-Arredondo also argues that the illegal reentry guideline lacks an
empirical basis and overstates the seriousness of illegal reentry offenses by
using prior convictions to both calculate the base offense level and the criminal
history category.     We have previously rejected this “double counting”
argument. See United States v. Duarte, 569 F.3d 528, 529-30 (5th Cir. 2009).
As to the empirical data underlying the illegal reentry guideline, the district
court could have reached, in its discretion and as part of its § 3553(a) analysis,
a different decision as to the relevance of the amendment to U.S.S.G. § 2L1.2
and the underlying policy decisions. United States v. Mondragon-Santiago,
564 F.3d 357, 366-67 (5th Cir. 2009). That the district court did not do so, after
considering the case before it, is also insufficient to rebut the presumption of
reasonableness accorded a within-guidelines sentence. See United States v.
Gomez-Herrera, 523 F.3d 554, 566 (5th Cir. 2008).
      The judgment of the district court is AFFIRMED.




                                        2